Title: From George Washington to William Baynham, 27 August 1799
From: Washington, George
To: Baynham, William



Sir,
Mount Vernon 27th Augt 1799

By my Servant Tom, I was honored with your letter of the 21st instant.
I am persuaded that, all ⟨the⟩ benefit which the nature of his case would admit he has, or will receive from your treatment of the affliction under which he labors and if it is incurable, I must be satisfied that I have neglected nothing to restore his sight to him.
It was an imposition to ask you for money, (for I gave him more than sufficient to bear his expences down & up)—and imprudent, to say I had directed it. A liberty I never should have thought of.
Your charge is extremely moderate—and the amount is herein enclosed by Sir, Your Most Obedient Humble Servant

Go: Washington

